Citation Nr: 1719185	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  10-15 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial schedular disability rating in excess of 10 percent for left knee patellofemoral pain syndrome, prior to a total knee replacement in July 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1979 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, as well as a November 2009 rating decision of the Sioux Falls, South Dakota RO. Jurisdiction now lies with the Sioux Falls RO.

This matter was previously before the Board in February 2013, when it was remanded for further development. In June 2015, the Board denied an initial rating in excess of 10 percent for a left knee disability. The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and in a November 2016 decision, the Court vacated the June 2015 decision and remanded it for readjudication.

In March 2010, while his appeal was pending, the Veteran underwent arthroscopic surgery on his left knee. As a consequence he was awarded a temporary total rating for his knee effective March 4, 2010, to June 1, 2010, after which he was again assigned a 10 percent rating. The Veteran has not indicated any disagreement with the period of time for which he was granted a temporary total evaluation, and therefore, this appeal concerns his schedular evaluation.  

In addition, in July 2015, the Veteran underwent a total knee replacement.  Accordingly, he was granted a 100 percent temporary schedular evaluation from July 13, 2015, to September 1, 2016, after which a 30 percent evaluation was assigned. The Veteran has not indicated any disagreement with these ratings and given that the fundamental nature of the knee has been transformed, the Board will focus the appeal to the period prior to the knee replacement. In the event the Veteran is dissatisfied with the evaluation of his knee post-surgery, he should communicate that fact to the RO.

The Veteran testified at a video conference hearing before the undersigned in April 2012. A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran was considered on VA examinations as failing to exert appropriate effort in formal range of motion tests.  

2.  The Veteran is not a credible medical historian with respect to his knee complaints.  

3.  Recurrent subluxation or lateral instability is not credibly shown.

4.  Effusion into the joint is not shown prior to March 2010.

5.  Flexion limited to 60 degrees or less is not shown.

6.  Extension limited to 10 degrees or more is not credibly shown.  

7.  The Veteran has had painful limitation of motion of the knee throughout the appeal period.  

8.  The Veteran exhibited knee symptoms (over and above painful limitation of motion) after June 2010.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a left knee painful limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DC 5003, 5014, 5257, 5258, 5260, 5261.

2.  The criteria for a separate 10 percent rating, but no more, for left knee cartilage, semilunar, removal, symptomatic, from June 1, 2010, to July 13, 2015, have been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DC 5260, 5261, 5259 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7. The veteran's entire history is reviewed when making disability evaluations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.  

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrence of his symptoms. Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Under 38 C.F.R. § 4.71a, DC 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling, moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling, and severe recurrent subluxation or lateral instability warrants a 30 percent rating. The terms "mild," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just." 38 C.F.R. § 4.6 (2016).  

Under DC 5258, a claimant is entitled to a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a.

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage. Id.

Under DC 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees. Id.

Under DC 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees. Id.   

Additionally, where a veteran has a noncompensable rating and complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011). The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Id.  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592. 

II. Background

The Veteran underwent a VA examination in February 2009 where he was diagnosed with left patellofemoral pain. The Veteran reported symptoms of giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of motion, limitation on standing and distance walking, and locking episodes several times per year, but less than monthly. He described flares occurring every two to three weeks, feeling moderate in intensity and lasting for hours, precipitated by moving his left knee in a certain way. The examiner's findings included tenderness, pain at rest, guarding of movement, crepitation, and clicks or snaps. He exhibited a left knee range of motion from 3 degrees of extension to 120 degrees of flexion with no objective evidence of pain and no additional loss of range of motion on repeat testing. No objective signs of instability or subluxation were noted upon physical examination, and the tests for these symptoms were negative. The examiner determined the Veteran experienced moderate to mild functional effects on most activities, and severe effects for sports and exercise.

At a July 2009 orthopedic consultation, the clinician found positive patellofemoral crepitus on range of motion with tenderness to direct palpation, and notable tenderness over the medial and lateral joint lines. The Veteran exhibited 135 to 140 degrees of flexion and had good medial and lateral joint line stability.  Anteroposterior drawer tests were negative. The patellofemoral joint had some lateral tightness with decreased lateral versus medial glide. The Veteran was subsequently prescribed a series of three injections to the knees.

An August 2009 MRI revealed a left knee meniscal tear; articular cartilage thinning and irregularity of the patella.  There also was osteophyte formation on the anterior femur, patella, and medial and lateral compartments.  

At a September 2009 VA orthopedic examination, the Veteran complained of instability and giving way in his knees; the examining physician did not report observing instability or subluxation of the knee. The Veteran was provided knee braces and a cane. 

During the October 2009 VA examination, the Veteran stated that he experienced flares three to four times a year that caused him to call out of work. He also reported that it was difficult for him to exercise during his flares, and that his left knee symptoms prevented him from playing Frisbee and from golfing more than five holes at a time. He recounted experiencing locking several times per week, with the knee giving out; however, he reported no complaints of left knee swelling. The examiner noted that the knee was without swelling or discoloration, but exhibited pain on palpation. The Veteran presented flexion in his left knee to 70 degrees and 24 degrees of extension with no additional limitation as a result of pain or functional loss or on repeat testing; however, the examiner noted in the report that the Veteran's observed gait at the examination was not consistent with these range of motion test findings because he walked with full extension. Additionally, the examiner observed that while the Veteran was sitting at the examination, he demonstrated more than 70 degrees of flexion in his left knee. In light of these observations, the examiner considered that the Veteran's poor range of motion testing results was due to a lack of effort, and further stated that he actually exhibited full extension and flexion to 120 degrees in his left knee. 

A November 2009 treatment record reported the Veteran's complaints of his knees popping and cracking; this was observed by clinicians, as well.

In February 2010, a clinician noted that the Veteran experienced both dull and sharp pain, but there was no effusion present upon examination. He exhibited 130 degrees of knee flexion and close to full knee extension.

The Veteran underwent an arthroscopic meniscectomy in March 2010. A follow-up examination revealed a small effusion in his left knee. At another examination completed after his surgery, the Veteran's treating provider noted that his left knee motion was normal and "essentially pain free." An additional treatment note in April 2010 described a palpable effusion in the left knee and limitation of flexion due to effusion but nearly full extension. At a VA primary care appointment the same month, the Veteran demonstrated flexion past 70 degrees in his left knee.

A physical therapist measured the Veteran's left knee muscle strength as a 4 out of 5 on extension and a 5 out of 5 on flexion at a July 2010 physical therapy appointment.

At the April 2012 hearing, the Veteran continued to report occasional locking and giving way of both knees, noting that they gave out several times per month. He stated that if it was not for the cane he used, he would probably be "flat on my face." He related that it takes him a long time to walk distances. He stated his regular treatment has been injections to the knees, joint juice, icing, and pain medication, including anti-inflammatory medications. 

An August 2012 physical examination indicated no knee swelling. At a September 2012 VA orthopedic appointment, the examining physician specifically noted that the Veteran showed no instability with good strength and range of motion. The clinician recorded slight edema in the left knee. Bilateral standing x-rays were also performed in September 2012 and showed only mild medial compartment narrowing and no osteophyte formation.

A March 2013 medical treatment record indicated that the Veteran had a limitation of extension to 5 degrees and a limitation of flexion to 65 degrees.

The Veteran was afforded another VA examination in March 2013 where he reported no flare ups, but described frequent episodes of joint pain. He was diagnosed with chondromalacia and meniscus tear with surgical debridement. The examiner noted no objective signs of instability or subluxation on physical examination, and the tests for these symptoms were negative. The Veteran exhibited flexion in his left knee to 65 degrees and extension to 5 degrees with no objective evidence of pain, and no additional limitation of motion on repeat testing or due to functional loss or the DeLuca factors. The examiner again noted that the physical examination and the Veteran's subjective expression of pain during the examination were not congruent; the examiner observed a range of motion of 100 flexion and witnessed the Veteran sitting in a chair with his knees flexed to greater than 90 degrees. The examiner opined that the Veteran did not appear to put his full effort into the evaluation. He further reported that the only post-surgery symptoms observed were frequent episodes of pain. 

X-ray examinations in May 2014 indicated that the Veteran's mild to moderate patellofemoral compartment osteoarthritis was unchanged since 2012. No joint effusion was seen.

In June 2014, a VA treatment record indicated there was tenderness on the medial joint line and x-ray evidence of narrowing of the medial joint space. The Veteran exhibited "near full extension" of the left knee.

A clinical treatment note from January 2015 reported that no effusions were noted upon examination. The Veteran experienced pain with deviation of the patella and along the medial joint line, but had a stable knee.

An April 2015 record stated that on assessment both knees were tender to the touch and swollen. Another treatment record that same month stated there was no palpable effusion and the Veteran exhibited full extension. Pain however was present.



III. Analysis

As an initial matter, because the Veteran was found on formal examination to be rendering less than full effort, the Board does not consider him to be a credible medical historian with regard  to his knee complaints.  As such, greater evidentiary weight will be afforded the findings of clinicians.  

Throughout this period, the Veteran has been assigned a 10 percent schedular evaluation for painful limitation of motion of the knee.  

A. Pre-Surgery (prior to March 4, 2010)

1. DC 5257

VA examinations and medical treatment records during this period do not contain any objective reports of instability and any diagnostic tests for symptoms were negative. The July 2009 treatment record indicated lateral tightness with decreased lateral versus medial glide, but also described good medial and lateral joint line stability. Tests also indicated no ligament injuries that could affect stability.

Rating under DC 5257 requires recurrent subluxation or lateral instability. The record contains no indication of subluxation. The Veteran contends that the instability he described satisfies the lateral instability requirement.   However, since numerous clinicians did not find instability either laterally, or anteroposterior, the more probative evidence is against finding the presence of instability.  Therefore, a rating under DC 5257 is not warranted.

2. DC 5258

The evidence of record shows that the Veteran had a left knee meniscal tear prior to March 2010. The Veteran certainly experienced frequent episodes of pain in his left knee, and reported locking incidents ranging from several times per year to several times per week; this suggests that he suffered frequent episodes of locking, as well. Because the requirements of DC 5258 are written in the conjunctive, the Veteran's symptoms must also manifest episodes of effusion into the joint.

The Veteran stated that he experienced flare-ups and that after walking distances he must ice his knees. It was noted at the February 2009 and October 2009 VA examinations that the Veteran did take nonsteroidal anti-inflammatory drugs used in part to reduce inflammation in his knees. However, at VA examinations and over the course of regular medical treatment, clinicians specifically noted no effusion was present upon examination. The Veteran's use of anti-inflammatories does not constitute dispositive evidence of an abnormal accumulation of fluid in the joint. Given the silence in the medical record for effusion and the Veteran's self-reports that he did not experience swelling, his symptoms do not meet the criteria for rating under DC 5258.  

3. DC 5260 and 5261

With regard to limitation of motion, testing in the record indicates that the Veteran did not exhibit a limitation of extension to greater than 5 degrees during this period, nor did he exhibit a limitation of flexion to less than 70 degrees. Although the October 2009 VA examiner noted limitation to 24 degrees of extension, he indicated that the Veteran's observed gait at the examination was not consistent with that finding because he walked with full extension. He stated that the Veteran's testing result was due to a lack of effort, and reported that the Veteran actually exhibited full extension in his left knee. 

Given that the Veteran has not credibly exhibited compensable limitation of extension or a compensable limitation of flexion, the Board finds that an increased rating for limitation of motion is not warranted.  

The Board acknowledges that the VA examination reports discussed above did not address passive range of motion studies as required by Correia v. McDonald, 28 Vet. App. 158 (2016). See also 38 C.F.R. § 4.59 (2016). However, all range of motion measurements were performed under active motion, and since it is reasonable that any clinician-assisted passive motion would be greater, less beneficial to the Veteran, the absence of measurements of passive motion during those examinations are harmless errors.  Further, a current examination where the Veteran now has a prosthesis would not provide a meaningful comparison to the range of motion measured in the past (pre-surgery).

4. Other Diagnostic Codes

The Board finds that the Veteran is not entitled to additional or higher ratings under DCs 5256, 5262 and 5263. These diagnostic codes concern disabilities that involve ankylosis of the knee, nonunion or malunion of the tibia and fibula, and/or genu recurvatum. See 38 C.F.R. § 4.71a, DCs 5256, 5262, 5263. There is no evidence in the record that the Veteran suffers from any of these conditions. Thus, he is not entitled to an additional or higher rating under any of these diagnostic codes.

B. Post- March 2010 Surgery

Following the Vet's March 2010 left knee arthroscopic meniscectomy, he was assigned a 100 percent temporary total rating for his convalescence from March 4, 2010, to June 1, 2010. This analysis pertains to the timeframe after this period of convalescence until his total knee replacement, namely from June 1, 2010, to July 13, 2015.

1. DC 5257

Throughout this period, the Veteran continued to report occasional locking and giving way of both knees and moderate to severe pain. The March 2013 VA examination report and VA treatment records indicated no objective signs of instability or subluxation on physical examination; tests for these symptoms were negative. As stated above, the Veteran's reported knee complaints are not considered as probative as clinicians' findings and those individuals did not observe any instability. Thus, as greater evidentiary weight is placed on the clinical findings in regard to the type of symptoms associated with the Veteran's service connected condition, and there was no instability found in that setting, a rating under DC 5257 is not warranted.

2. DC 5259

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage. As noted previously, the Veteran underwent an arthroscopic meniscectomy in March 2010. Subsequent symptoms included small, palpable effusions and limitation of flexion. However, these findings were noted during the interval when the Veteran was assigned a 100 percent evaluation for convalescence. This total rating renders moot any discussion of what criteria under the schedular rating may have been met during the March 4, 2010, to June 1, 2010, timeframe. 

Throughout this period,(June 2010 to July 2015), because the Veteran's complaints are not considered probative, the Board's focus is on the findings of clinicians.  These have found instances of edema and muscle weakness.  As it could be reasonably construed that these findings are not contemplated by the 10 percent rating currently in effect, a separate 10 percent evaluation under DC 5259 may be assigned for them from June 1, 2010.  

3. DC 5260 and 5261

Range of motion testing in the record indicates the Veteran did not exhibit a limitation of extension to greater than 5 degrees during this period, nor did he exhibit a limitation of flexion to less than 65 degrees. Although the March 2013 VA examiner noted limitation to 65 degrees of flexion, he observed a range of motion of 100 degrees of flexion and witnessed the Veteran sitting in a chair with is knees flexed to greater than 90 degrees. He stated that the Veteran did not appear to put his full effort into the evaluation. Other treatment records indicated that the Veteran exhibited full or near full extension upon examination.

Given that the most probative evidence shows the Veteran has exhibited little to no limitation of extension and a noncompensable limitation of flexion, the Board finds that an increased rating for limitation of motion is not warranted.  




4. Other Diagnostic Codes

The Board also finds that the Veteran is not entitled to additional or higher ratings under DCs 5256, 5262 and 5263 in the post-surgery period. Evidence of ankylosis of the knee, nonunion or malunion of the tibia and fibula, and/or genu recurvatum does not exist in the record.


ORDER

An increased evaluation in excess of 10 percent for painful limitation of motion for patellofemoral pain syndrome prior to July 13, 2015, is denied.  

Subject to the law and regulation governing the payment of monetary benefits, a separate 10 percent evaluation for left knee cartilage, semilunar, removal of, symptomatic, from June 1, 2010, to July 13, 2015, is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


